       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 1 of 56




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JANICE HARGROVE WARREN                                                             PLAINTIFF

v.                                 No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANTS

     SEPARATE DEFENDANT ALICA GILLEN’S RESPONSES TO FIRST SET OF
                      INTERROGATORIES AND
           SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS


       General Objection. Separate Defendant objects to this First Set of Interrogatories and

Second Set of Request for Production of Documents to the extent it seeks information regarding

documents that the Separate Defendant has not seen or had access to in nearly two years and seeks

information regarding conversations and impressions that are nearly two years old. Separate



                                         EXHIBIT 1, page 1
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 2 of 56



Defendant has responded as best he/she can given the limited context of the request. Separate

Defendant reserves the right to give a more detailed answer in a deposition or through other

testimony if his or her recollection is refreshed or more context is given to the question.

Notwithstanding, Separate Defendant has made all good faith efforts to respond to these requests.

          INTERROGATORY NO. 1: Please list your name, address, date of birth, place of birth,

and Social Security Number.

          RESPONSE: Alicia Michelle Gillen,                                                       .

Separate Defendant was born in                  , California. Separate Defendant objects to the

production of her social security number as an unnecessary invasion of her privacy. If Plaintiff

can articulate a legitimate reason the information is needed to conduct discovery then Separate

Defendant will work with Plaintiff on providing the information, under limited scope, as necessary.

          INTERROGATORY NO. 2: Kindly provide all addresses where you have resided over

the past ten (10) years.

          RESPONSE: Separate Defendant has lived in Maumelle the past 10 years.

          INTERROGATORY NO. 3: List the names, ages, and addresses of all of your children,

if any.

          RESPONSE: Children over 18 include:                   , daughter, 23,                   ,

Arkansas. Separate Defendant has two daughters under 18.

          INTERROGATORY NO. 4: State whether you are married and list your marriages by

providing the names of your current spouse, former spouses, the dates of your marriages, the

method of terminating the marriage, and the present address of each former spouse.




                                          EXHIBIT 1, page 2
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 3 of 56



          RESPONSE: Separate Defendant was divorced six years ago, and her ex-husband does

not live in the Central District. Separate Defendant was divorced approximately 19 years ago and

her ex-husband,                  ., resides in the Central District

          INTERROGATORY NO. 5: Please list all relatives by blood or marriage who are over

the age of eighteen (18) and who currently reside in the Eastern District of Arkansas.

          RESPONSE:                     daughter, 23,                      , Arkansas;                ,

father,            , Arkansas;                         , mother,       , Arkansas;                    ,

stepfather,       , Arkansas;                         , brother,      , Arkansas.

          INTERROGATORY NO. 6:                State your educational background and employment

history or provide a copy of your current resume as a Response to Document Production Request

number 1.

          RESPONSE: Separate Defendant is a graduate of                        High School. Separate

Defendant was employed by the                                             for five years and previously

the                                       .

          INTERROGATORY NO. 7: List the dates of each term you were elected to serve on

the PCSSD Board of Education.

          RESPONSE: Separate Defendant was elected to the Board when local control was

restored.

          INTERROGATORY NO. 8: If you have served in any other political or elected Office,

list the dates of service and the Office to which you were elected.

          RESPONSE: None.

          INTERROGATORY NO. 9: If you have been arrested, charged, or convicted of a felony

or a crime involving moral turpitude, state the date and location of the incident, the result of each




                                              EXHIBIT 1, page 3
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 4 of 56



arrest, charge or conviction including, if applicable, the name and address of the court and prison

term or fine imposed, if any.

       RESPONSE: Separate Defendant has had not an arrest for                                years.

Separate Defendant objects to the term “moral turpitude” as unclear and ambiguous which renders

to Interrogatory incapable of response.

       INTERROGATORY NO. 10: Please list all lawsuits or administrative proceedings,

including without limitation union grievances, workers’ compensation, or disability actions, in

which you were a party. Provide the approximate filing date, the court or tribunal in which the

matter was filed. Supply the names of all parties and attorneys, a general summary of the claims

involved, and the ultimate disposition of the dispute or claim.

       RESPONSE: Separate Defendant recalls a divorce and related legal matters arising

therefrom.

       INTERROGATORY NO. 11:                Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after watching the videos of the nine candidates

submitted to the PCSSD Board of Education during the 2018 Superintendent search? If so, when

did you receive the Candidate Impression Form?

       RESPONSE: Per counsel for Plaintiff, not applicable.

       INTERROGATORY NO. 12:                Did you receive a Matrix for Reaching Candidate

Consensus Form for the nine candidates submitted by Ray & Associates during PCSSD's 2018

Superintendent search? If so, when?

       RESPONSE: Separate Defendant recalls completing the matrix after reviewing the

videos and did not discuss her rankings with other board members. Separate Defendant also recalls




                                          EXHIBIT 1, page 4
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 5 of 56



this matrix helped with the overall discussion by the Board. Separate Defendant believes when

she completed the matrix she returned it to the packet and it was given to Ray and Associates.

       INTERROGATORY NO. 12a: List the documents, materials, videos, or communications

you received, from whom, when it was received, and indicate if you reviewed it before the March

27, 2018, Executive Session.

       RESPONSE: As it relates to the superintendent search, Separate Defendant only

reviewed documents provided to her by Ray and Associates.

       INTERROGATORY NO. 12b: Using Attachment A to this set of Interrogatories,

indicate the choices you made during the Executive Session on March 27, 2018, to select the

finalists for interviews for the position of Superintendent for PCSSD in 2018.

       RESPONSE: Defendant recalls completing this document but does not recall the exact

notations and rankings made on the Matrix for Reaching Candidate Consensus Form.

       INTERROGATORY NO. 12c: To whom did you surrender possession of your Matrix

for Reaching Candidate Consensus Form?

       RESPONSE: Ray and Associates.

       DOCUMENT REQUEST NO. 2:                  If you took a picture or image of your completed

Matrix for Reaching Candidate Consensus Form or made a duplicate, provide a copy of it as your

response to the plaintiff's document request number 2.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 12d: Were the eleven (11) published qualifications for the

position of Superintendent discussed by the Board on March 27, 2018, before, after, or during the

Board's viewing of the nine candidate-videos?




                                          EXHIBIT 1, page 5
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 6 of 56



       RESPONSE: Qualifications for the position of Superintendent would likely have been

either part of discussion or part of individual board member’s considerations, or possibly both,

during the entire selection process, including the meeting when candidate videos were viewed

       INTERROGATORY NO. 12e: Describe the Board's March 27, 2018, discussion of the

eleven (11) published qualifications for the position of Superintendent. Include in your description

when the eleven qualifications were discussed, who made comments, the comments you recall, the

comments you made, and how the discussion influenced your completion of the Matrix for

Reaching Candidate Consensus Form.

       RESPONSE: Separate Defendant recalls viewing the candidate videos and discussing the

candidates and that ultimately three finalists were invited to interview with the committee.

Defendant does not recall the specific details as request in Interrogatory No. 12e, as requested.

       INTERROGATORY NO. 12f: Describe the process followed by the Board on March

27, 2018, to view the videos and to reach a decision on three finalists.

       RESPONSE: See response above.

       INTERROGATORY NO. 12g: Did you choose Dr. Janice Warren as a preference among

the nine (9) candidates for an interview? If not, why not?

       RESPONSE: Separate Defendant objects to the Interrogatory to the extent it implies the

Separate Defendant was supposed to choose a “preference” after viewing the candidate interviews,

as Separate Defendant is not clear if that was what was required of the Matrix for Reaching

Candidate Consensus Form. Nonetheless, Separate Defendant recalls that Dr. Warren was not

awarded an interview after the intial candidate video review meeting.

       INTERROGATORY NO. 13:                 At any time before or during the March 27, 2018,

Executive Session for selecting the finalists for the position of Superintendent for PCSSD, did you




                                           EXHIBIT 1, page 6
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 7 of 56



receive email(s), text message(s), note(s), call(s), or other oral, written, or electronic

communication(s) asking for your preferences, directing or requesting you to make or agree to any

preference or particular choice or choices among the candidates?

       RESPONSE: Not that Separate Defendant can recall.

       INTERROGATORY NO. 13a: If you responded "yes" to Interrogatory number 13, list

when you received the communication(s), from whom you received the communication(s), and

how you received the communication(s)?

       RESPONSE: Not applicable.

       DOCUMENT PRODUCTION REQUEST #3: If you responded "yes" to Interrogatory

number 13, provide a copy of the communication(s) you received.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 14: Before the 5:30 p.m. Executive Session on April 3, 2018,

did you receive an email(s), text message(s), note(s), or other oral, written, or electronic

communication(s) asking or requesting you to state your vote or position on a particular finalist or

to make or consider making any particular choice or choices among the finalists?

       RESPONSE: Not that Separate Defendant can recall.

       INTERROGATORY NO. 14a: If yes, list when and from whom you received the

communication(s)?

       RESPONSE: Not applicable.

       DOCUMENT PRODUCTION REQUEST #4: If you responded “yes” to Interrogatory

number 14, provide a copy of the communication(s) your received.

       RESPONSE: Not applicable.




                                          EXHIBIT 1, page 7
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 8 of 56



          INTERROGATORY NO. 14b: Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after interviewing Charles McNulty or Erick

Pruitt?

          RESPONSE: Per counsel for Plaintiff, not applicable.



                                             Respectfully submitted,

                                             BEQUETTE, BILLINGSLEY & KEES, P.A.
                                             425 West Capitol Avenue, Suite 3200
                                             Little Rock, AR 72201-3469
                                             Phone: (501) 374-1107
                                             Fax: (501) 374-5092
                                             Email: jbequette@bbpalaw.com
                                             Email: ckees@bbpalaw.com

                                             By:         /s/ Cody Kees
                                                       Jay Bequette, #87012
                                                       Cody Kees, #2012118



                                 CERTIFICATE OF SERVICE

        I, Cody Kees, hereby certify that on April 22, 2020, I emailed and mailed the foregoing to
the following:

          SARAH HOWARD JENKINS, PLLC
          P.O. Box 242694
          Little Rock, Arkansas 72223
          Phone: (501) 406-0905
          Email: sarah@shjenkinslaw.com


                                             By:       /s/ Cody Kees
                                                   Cody Kees




                                          EXHIBIT 1, page 8
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 9 of 56




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JANICE HARGROVE WARREN                                                             PLAINTIFF

v.                                 No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANTS

            SEPARATE DEFENDANT ELI KELLER’S RESPONSES TO
          FIRST SET OF INTERROGATORIES AND SECOND REQUESTS
             FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
        KEMP, WARD, REMELE, THOMAS, GILLEN, KELLER, AND MAUNE


       General Objection. Separate Defendant objects to this First Set of Interrogatories and

Second Set of Request for Production of Documents to the extent it seeks information regarding

documents that the Separate Defendant has not seen or had access to in nearly two years and seeks




                                         EXHIBIT 1, page 9
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 10 of 56



information regarding conversations and impressions that are nearly two years old. Separate

Defendant has responded as best he/she can given the limited context of the request. Separate

Defendant reserves the right to give a more detailed answer in a deposition or through other

testimony if his or her recollection is refreshed or more context is given to the question.

Notwithstanding, Separate Defendant has made all good faith efforts to respond to these requests.

          INTERROGATORY NO. 1: Please list your name, address, date of birth, place of birth,

and Social Security Number.

          RESPONSE: Eli Austin Kelle,                                  , Arkansas 72113. Separate

Defendant was born in               , North Carolina on                     . Defendant objects to

the production of his social security number as an unnecessary invasion of his privacy. If Plaintiff

can articulate a legitimate reason the information is needed to conduct discovery then Defendant

will work with Plaintiff on providing the information, under limited scope, as necessary.

          INTERROGATORY NO. 2: Kindly provide all addresses where you have resided over

the past ten (10) years.

          RESPONSE: Separate Defendant has lived at the same address for roughly 10 years.

          INTERROGATORY NO. 3: List the names, ages, and addresses of all of your children,

if any.

          RESPONSE: Separate Defendant has two children under the ages of 18.

          INTERROGATORY NO. 4: State whether you are married and list your marriages by

providing the names of your current spouse, former spouses, the dates of your marriages, the

method of terminating the marriage, and the present address of each former spouse.

          RESPONSE: Separate Defendant is not married.          Separate Defendant’s ex-wife is

                  who lives in        County, Arkansas.




                                          EXHIBIT 1, page 10
         Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 11 of 56



         INTERROGATORY NO. 5: Please list all relatives by blood or marriage who are over

the age of eighteen (18) and who currently reside in the Eastern District of Arkansas.

         RESPONSE: Separate Defendant’s parents,                                and                 ,

uncle.

         INTERROGATORY NO. 6:               State your educational background and employment

history or provide a copy of your current resume as a Response to Document Production Request

number 1.

         RESPONSE: Separate Defendant graduated high school at the

                        , South Africa. Separate Defendant has been employed by the

                   since 2006.

         INTERROGATORY NO. 7: List the dates of each term you were elected to serve on

the PCSSD Board of Education.

         RESPONSE: Separate Defendant was elected to the Board of Education when local

control was restored.

         INTERROGATORY NO. 8: If you have served in any other political or elected Office,

list the dates of service and the Office to which you were elected.

         RESPONSE: Not applicable.

         INTERROGATORY NO. 9: If you have been arrested, charged, or convicted of a felony

or a crime involving moral turpitude, state the date and location of the incident, the result of each

arrest, charge or conviction including, if applicable, the name and address of the court and prison

term or fine imposed, if any.

         RESPONSE: Not applicable.




                                          EXHIBIT 1, page 11
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 12 of 56



       INTERROGATORY NO. 10: Please list all lawsuits or administrative proceedings,

including without limitation union grievances, workers’ compensation, or disability actions, in

which you were a party. Provide the approximate filing date, the court or tribunal in which the

matter was filed. Supply the names of all parties and attorneys, a general summary of the claims

involved, and the ultimate disposition of the dispute or claim.

       RESPONSE: Separate Defendant was involved in a divorce action and a former

            proceeding.

       INTERROGATORY NO. 11:                 Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after watching the videos of the nine candidates

submitted to the PCSSD Board of Education during the 2018 Superintendent search? If so, when

did you receive the Candidate Impression Form?

       RESPONSE: Per counsel for Plaintiff, not applicable.

       INTERROGATORY NO. 12:                 Did you receive a Matrix for Reaching Candidate

Consensus Form for the nine candidates submitted by Ray & Associates during PCSSD's 2018

Superintendent search? If so, when?

       RESPONSE: Yes. Separate Defendant believes the matrix was provided at the board

meeting when candidate video submissions were reviewed.

       INTERROGATORY NO. 12a: List the documents, materials, videos, or communications

you received, from whom, when it was received, and indicate if you reviewed it before the March

27, 2018, Executive Session.

       RESPONSE: Separate Defendant only recall reviewing material related to the

Superintendent search at board meetings.




                                           EXHIBIT 1, page 12
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 13 of 56



       INTERROGATORY NO. 12b: Using Attachment A to this set of Interrogatories,

indicate the choices you made during the Executive Session on March 27, 2018, to select the

finalists for interviews for the position of Superintendent for PCSSD in 2018.

       RESPONSE: Separate Defendant recalls completing this document but does not recall

the exact notations and rankings made on the Matrix for Reaching Candidate Consensus Form.

       INTERROGATORY NO. 12c: To whom did you surrender possession of your Matrix

for Reaching Candidate Consensus Form?

       RESPONSE: Separate Defendant is not certain, but suspects someone with Ray and

Associates.

       DOCUMENT REQUEST NO. 2:                  If you took a picture or image of your completed

Matrix for Reaching Candidate Consensus Form or made a duplicate, provide a copy of it as your

response to the plaintiff's document request number 2.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 12d: Were the eleven (11) published qualifications for the

position of Superintendent discussed by the Board on March 27, 2018, before, after, or during the

Board's viewing of the nine candidate-videos?

       RESPONSE: Qualifications for the position of Superintendent would likely have been

either part of discussion or part of individual board member’s considerations, or possibly both,

during the entire selection process, including the meeting when candidate videos were viewed.

       INTERROGATORY NO. 12e: Describe the Board's March 27, 2018, discussion of the

eleven (11) published qualifications for the position of Superintendent. Include in your description

when the eleven qualifications were discussed, who made comments, the comments you recall, the




                                          EXHIBIT 1, page 13
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 14 of 56



comments you made, and how the discussion influenced your completion of the Matrix for

Reaching Candidate Consensus Form.

       RESPONSE: Separate Defendant recalls viewing the candidate videos and discussing the

candidates and that ultimately three finalists were invited to interview with the committee.

Defendant does not recall the specific details as request in Interrogatory No. 12e, as requested.

       INTERROGATORY NO. 12f: Describe the process followed by the Board on March

27, 2018, to view the videos and to reach a decision on three finalists.

       RESPONSE: See response above.

       INTERROGATORY NO. 12g: Did you choose Dr. Janice Warren as a preference among

the nine (9) candidates for an interview? If not, why not?

       RESPONSE: Separate Defendant objects to the Interrogatory to the extent it implies the

Separate Defendant was supposed to choose a “preference” after viewing the candidate interviews,

as Separate Defendant is not clear if that was what was required of the Matrix for Reaching

Candidate Consensus Form. Nonetheless, Separate Defendant recalls that Dr. Warren was not

awarded an interview after the intial candidate video review meeting.

       INTERROGATORY NO. 13:                At any time before or during the March 27, 2018,

Executive Session for selecting the finalists for the position of Superintendent for PCSSD, did you

receive email(s), text message(s), note(s), call(s), or other oral, written, or electronic

communication(s) asking for your preferences, directing or requesting you to make or agree to any

preference or particular choice or choices among the candidates?

       RESPONSE: Not that Separate Defendant can recall.




                                          EXHIBIT 1, page 14
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 15 of 56



          INTERROGATORY NO. 13a: If you responded "yes" to Interrogatory number 13, list

when you received the communication(s), from whom you received the communication(s), and

how you received the communication(s)?

          RESPONSE: Not applicable.

          DOCUMENT PRODUCTION REQUEST #3: If you responded "yes" to Interrogatory

number 13, provide a copy of the communication(s) you received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14: Before the 5:30 p.m. Executive Session on April 3, 2018,

did you receive an email(s), text message(s), note(s), or other oral, written, or electronic

communication(s) asking or requesting you to state your vote or position on a particular finalist or

to make or consider making any particular choice or choices among the finalists?

          RESPONSE: Not that Separate Defendant can recall.

          INTERROGATORY NO. 14a: If yes, list when and from whom you received the

communication(s)?

          RESPONSE: Not applicable.

          DOCUMENT PRODUCTION REQUEST #4: If you responded “yes” to Interrogatory

number 14, provide a copy of the communication(s) your received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14b: Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after interviewing Charles McNulty or Erick

Pruitt?

          RESPONSE: Per counsel for Plaintiff, not applicable.




                                          EXHIBIT 1, page 15
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 16 of 56



                                             Respectfully submitted,

                                             BEQUETTE, BILLINGSLEY & KEES, P.A.
                                             425 West Capitol Avenue, Suite 3200
                                             Little Rock, AR 72201-3469
                                             Phone: (501) 374-1107
                                             Fax: (501) 374-5092
                                             Email: jbequette@bbpalaw.com
                                             Email: ckees@bbpalaw.com

                                             By:      /s/ Cody Kees
                                                      Jay Bequette, #87012
                                                      Cody Kees, #2012118



                                CERTIFICATE OF SERVICE

        I, Cody Kees, hereby certify that on April 22, 2020, I emailed and mailed the foregoing to
the following:

       SARAH HOWARD JENKINS, PLLC
       P.O. Box 242694
       Little Rock, Arkansas 72223
       Phone: (501) 406-0905
       Email: sarah@shjenkinslaw.com


                                             By:     /s/ Cody Kees
                                                   Cody Kees




                                         EXHIBIT 1, page 16
      Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 17 of 56




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JANICE HARGROVE WARREN                                                             PLAINTIFF

v.                                 No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANTS

             SEPARATE DEFENDANTS MIKE KEMP’S RESPONSES TO
           FIRST SET OF INTERROGATORIES AND SECOND REQUESTS
                      FOR PRODUCTION OF DOCUMENTS


       General Objection. Separate Defendant objects to this First Set of Interrogatories and

Second Set of Request for Production of Documents to the extent it seeks information regarding

documents that the Separate Defendant has not seen or had access to in nearly two years and seeks

information regarding conversations and impressions that are nearly two years old. Separate



                                         EXHIBIT 1, page 17
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 18 of 56



Defendant has responded as best he/she can given the limited context of the request. Separate

Defendant reserves the right to give a more detailed answer in a deposition or through other

testimony if his or her recollection is refreshed or more context is given to the question.

Notwithstanding, Separate Defendant has made all good faith efforts to respond to these requests.

          INTERROGATORY NO. 1: Please list your name, address, date of birth, place of birth,

and Social Security Number.

          RESPONSE: Tommy Mike Kemp;                                  ;

                , Arkansas, 72103. Defendant objects to the production of his social security number

as an unnecessary invasion of his privacy. If Plaintiff can articulate a legitimate reason the

information is needed to conduct discovery then Defendant will work with Plaintiff on providing

the information, under limited scope, as necessary.

          INTERROGATORY NO. 2: Kindly provide all addresses where you have resided over

the past ten (10) years.

          RESPONSE: Please see Response to Interrogatory No. 1.

          INTERROGATORY NO. 3: List the names, ages, and addresses of all of your children,

if any.

          RESPONSE:                             , Saline County and                , 1980, Pulaski

County.

          INTERROGATORY NO. 4: State whether you are married and list your marriages by

providing the names of your current spouse, former spouses, the dates of your marriages, the

method of terminating the marriage, and the present address of each former spouse.

          RESPONSE:                         .




                                           EXHIBIT 1, page 18
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 19 of 56



       INTERROGATORY NO. 5: Please list all relatives by blood or marriage who are over

the age of eighteen (18) and who currently reside in the Eastern District of Arkansas.

       RESPONSE: Separate Defendant’s wife and                 adult children.

       INTERROGATORY NO. 6:                 State your educational background and employment

history or provide a copy of your current resume as a Response to Document Production Request

number 1.

       RESPONSE: Separate Defendant graduated high school from the

                and attended college but did not receive a degree.

       INTERROGATORY NO. 7: List the dates of each term you were elected to serve on

the PCSSD Board of Education.

       RESPONSE: Separate Defendant was elected to the Board of Education when local

control was restored.

       INTERROGATORY NO. 8: If you have served in any other political or elected Office,

list the dates of service and the Office to which you were elected.

       RESPONSE: Mayor                             since 2011, previously held the office of council

member and          County Justice of the Peace.

       INTERROGATORY NO. 9: If you have been arrested, charged, or convicted of a felony

or a crime involving moral turpitude, state the date and location of the incident, the result of each

arrest, charge or conviction including, if applicable, the name and address of the court and prison

term or fine imposed, if any.

       RESPONSE: Separate Defendant was charged                                             , but all

charges were dismissed.




                                          EXHIBIT 1, page 19
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 20 of 56



        INTERROGATORY NO. 10: Please list all lawsuits or administrative proceedings,

including without limitation union grievances, workers’ compensation, or disability actions, in

which you were a party. Provide the approximate filing date, the court or tribunal in which the

matter was filed. Supply the names of all parties and attorneys, a general summary of the claims

involved, and the ultimate disposition of the dispute or claim.

        RESPONSE: Any litigation Separate Defendant can recall was related to his roles as an

elected official.

        INTERROGATORY NO. 11:                 Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after watching the videos of the nine candidates

submitted to the PCSSD Board of Education during the 2018 Superintendent search? If so, when

did you receive the Candidate Impression Form?

        RESPONSE: Per Counsel for Plaintiff, not applicable.

        INTERROGATORY NO. 12:                 Did you receive a Matrix for Reaching Candidate

Consensus Form for the nine candidates submitted by Ray & Associates during PCSSD's 2018

Superintendent search? If so, when?

        RESPONSE: Separate Defendant is not certain.

        INTERROGATORY NO. 12a: List the documents, materials, videos, or communications

you received, from whom, when it was received, and indicate if you reviewed it before the March

27, 2018, Executive Session.

        RESPONSE: Separate Defendant only reviewed what was provided to him by the

individual coordinating the search process.




                                          EXHIBIT 1, page 20
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 21 of 56



       INTERROGATORY NO. 12b: Using Attachment A to this set of Interrogatories,

indicate the choices you made during the Executive Session on March 27, 2018, to select the

finalists for interviews for the position of Superintendent for PCSSD in 2018.

       RESPONSE: Separate Defendant cannot recall.

       INTERROGATORY NO. 12c: To whom did you surrender possession of your Matrix

for Reaching Candidate Consensus Form?

       RESPONSE: Separate Defendant cannot recall.

       DOCUMENT REQUEST NO. 2:                  If you took a picture or image of your completed

Matrix for Reaching Candidate Consensus Form or made a duplicate, provide a copy of it as your

response to the plaintiff's document request number 2.

       RESPONSE: No.

       INTERROGATORY NO. 12d: Were the eleven (11) published qualifications for the

position of Superintendent discussed by the Board on March 27, 2018, before, after, or during the

Board's viewing of the nine candidate-videos?

       RESPONSE: Separate Defendant cannot recall.

       INTERROGATORY NO. 12e: Describe the Board's March 27, 2018, discussion of the

eleven (11) published qualifications for the position of Superintendent. Include in your description

when the eleven qualifications were discussed, who made comments, the comments you recall, the

comments you made, and how the discussion influenced your completion of the Matrix for

Reaching Candidate Consensus Form.

       RESPONSE: Separate Defendant cannot recall.

       INTERROGATORY NO. 12f: Describe the process followed by the Board on March

27, 2018, to view the videos and to reach a decision on three finalists.




                                          EXHIBIT 1, page 21
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 22 of 56



       RESPONSE: Separate Defendant recalls reviewing candidate videos as part of the search

process.

       INTERROGATORY NO. 12g: Did you choose Dr. Janice Warren as a preference among

the nine (9) candidates for an interview? If not, why not?

       RESPONSE: Separate Defendant objects to the Interrogatory to the extent it implies the

Separate Defendant was supposed to choose a “preference” after viewing the candidate interviews,

as Separate Defendant is not clear if that was what was required of the Matrix for Reaching

Candidate Consensus Form. Nonetheless, Separate Defendant recalls that Dr. Warren was not

awarded an interview after the intial candidate video review meeting.

       INTERROGATORY NO. 13:                At any time before or during the March 27, 2018,

Executive Session for selecting the finalists for the position of Superintendent for PCSSD, did you

receive email(s), text message(s), note(s), call(s), or other oral, written, or electronic

communication(s) asking for your preferences, directing or requesting you to make or agree to any

preference or particular choice or choices among the candidates?

       RESPONSE: None that Separate Defendant can recall.

       INTERROGATORY NO. 13a: If you responded "yes" to Interrogatory number 13, list

when you received the communication(s), from whom you received the communication(s), and

how you received the communication(s)?

       RESPONSE: Not applicable.

       DOCUMENT PRODUCTION REQUEST #3: If you responded "yes" to Interrogatory

number 13, provide a copy of the communication(s) you received.

       RESPONSE: Not applicable.




                                         EXHIBIT 1, page 22
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 23 of 56



          INTERROGATORY NO. 14: Before the 5:30 p.m. Executive Session on April 3, 2018,

did you receive an email(s), text message(s), note(s), or other oral, written, or electronic

communication(s) asking or requesting you to state your vote or position on a particular finalist or

to make or consider making any particular choice or choices among the finalists?

          RESPONSE: None that Separate Defendant can recall.

          INTERROGATORY NO. 14a: If yes, list when and from whom you received the

communication(s)?

          RESPONSE: Not applicable.

          DOCUMENT PRODUCTION REQUEST #4: If you responded “yes” to Interrogatory

number 14, provide a copy of the communication(s) your received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14b: Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after interviewing Charles McNulty or Erick

Pruitt?

          RESPONSE: Per Counsel for Plaintiff, not applicable.



                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com

                                              By:      /s/ Cody Kees
                                                       Jay Bequette, #87012
                                                       Cody Kees, #2012118




                                          EXHIBIT 1, page 23
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 24 of 56



                                CERTIFICATE OF SERVICE

        I, Cody Kees, hereby certify that on April 22, 2020, I emailed and mailed the foregoing to
the following:

       SARAH HOWARD JENKINS, PLLC
       P.O. Box 242694
       Little Rock, Arkansas 72223
       Phone: (501) 406-0905
       Email: sarah@shjenkinslaw.com


                                             By:     /s/ Cody Kees
                                                   Cody Kees




                                         EXHIBIT 1, page 24
      Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 25 of 56




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JANICE HARGROVE WARREN                                                             PLAINTIFF

v.                                 No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANTS

               SEPARATE DEFENDANT BRIAN MAUNE’S RESPONSES
                   TO FIRST SET OF INTERROGATORIES AND
              SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS


       General Objection. Separate Defendant objects to this First Set of Interrogatories and

Second Set of Request for Production of Documents to the extent it seeks information regarding

documents that the Separate Defendant has not seen or had access to in nearly two years and seeks

information regarding conversations and impressions that are nearly two years old. Separate



                                         EXHIBIT 1, page 25
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 26 of 56



Defendant has responded as best he/she can given the limited context of the request. Separate

Defendant reserves the right to give a more detailed answer in a deposition or through other

testimony if his or her recollection is refreshed or more context is given to the question.

Notwithstanding, Separate Defendant has made all good faith efforts to respond to these requests.

          INTERROGATORY NO. 1: Please list your name, address, date of birth, place of birth,

and Social Security Number.

          RESPONSE: Brian Lawrence Maune;                               , Little Rock, AR 72223.

Separate Defendant objects to the production of his social security number as an unnecessary

invasion of his privacy. If Plaintiff can articulate a legitimate reason the information is needed to

conduct discovery then Separate Defendant will work with Plaintiff on providing the information,

under limited scope, as necessary.

          INTERROGATORY NO. 2: Kindly provide all addresses where you have resided over

the past ten (10) years.

          RESPONSE: Separate Defendant has lived at                         , Little Rock, AR 72223

(1.5 years) and                , Little Rock, AR (9 years).

          INTERROGATORY NO. 3: List the names, ages, and addresses of all of your children,

if any.

          RESPONSE: Separate Defendant has           children under the age of 18

          INTERROGATORY NO. 4: State whether you are married and list your marriages by

providing the names of your current spouse, former spouses, the dates of your marriages, the

method of terminating the marriage, and the present address of each former spouse.

          RESPONSE:                     .




                                            EXHIBIT 1, page 26
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 27 of 56



       INTERROGATORY NO. 5: Please list all relatives by blood or marriage who are over

the age of eighteen (18) and who currently reside in the Eastern District of Arkansas.

       RESPONSE: Parents:                                      , Little Rock AR and Brother:

       ,          County, Arkansas.

       INTERROGATORY NO. 6:                 State your educational background and employment

history or provide a copy of your current resume as a Response to Document Production Request

number 1.

       RESPONSE: BS in Chemistry,                         , 2003; MS Operational Management ,

–             .

       INTERROGATORY NO. 7: List the dates of each term you were elected to serve on

the PCSSD Board of Education.

       RESPONSE: Separate Defendant was elected to the Board of Education when local

control over the school district was restored.

       INTERROGATORY NO. 8: If you have served in any other political or elected Office,

list the dates of service and the Office to which you were elected.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 9: If you have been arrested, charged, or convicted of a felony

or a crime involving moral turpitude, state the date and location of the incident, the result of each

arrest, charge or conviction including, if applicable, the name and address of the court and prison

term or fine imposed, if any.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 10: Please list all lawsuits or administrative proceedings,

including without limitation union grievances, workers’ compensation, or disability actions, in




                                          EXHIBIT 1, page 27
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 28 of 56



which you were a party. Provide the approximate filing date, the court or tribunal in which the

matter was filed. Supply the names of all parties and attorneys, a general summary of the claims

involved, and the ultimate disposition of the dispute or claim.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 11:                Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after watching the videos of the nine candidates

submitted to the PCSSD Board of Education during the 2018 Superintendent search? If so, when

did you receive the Candidate Impression Form?

       RESPONSE: Per counsel, not applicable.

       INTERROGATORY NO. 12:                Did you receive a Matrix for Reaching Candidate

Consensus Form for the nine candidates submitted by Ray & Associates during PCSSD's 2018

Superintendent search? If so, when?

       RESPONSE: Yes. Defendant believes the matrix was provided at the board meeting

when candidate video submissions were reviewed.

       INTERROGATORY NO. 12a: List the documents, materials, videos, or communications

you received, from whom, when it was received, and indicate if you reviewed it before the March

27, 2018, Executive Session.

       RESPONSE: As it relates to the Matrix for Reaching Candidate Consensus Form and

other documents provided by Ray & Associates, Defendant believes that was provided at the

March 27, 2018 meeting.

       INTERROGATORY NO. 12b: Using Attachment A to this set of Interrogatories,

indicate the choices you made during the Executive Session on March 27, 2018, to select the

finalists for interviews for the position of Superintendent for PCSSD in 2018.




                                          EXHIBIT 1, page 28
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 29 of 56



       RESPONSE: Defendant recalls completing this document but does not recall the exact

notations and rankings made on the Matrix for Reaching Candidate Consensus Form.

       INTERROGATORY NO. 12c: To whom did you surrender possession of your Matrix

for Reaching Candidate Consensus Form?

       RESPONSE: An agent or representative for Ray & Associates.

       DOCUMENT REQUEST NO. 2:                  If you took a picture or image of your completed

Matrix for Reaching Candidate Consensus Form or made a duplicate, provide a copy of it as your

response to the plaintiff's document request number 2.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 12d: Were the eleven (11) published qualifications for the

position of Superintendent discussed by the Board on March 27, 2018, before, after, or during the

Board's viewing of the nine candidate-videos?

       RESPONSE: Qualifications for the position of Superintendent would likely have been

either part of discussion or part of individual board member’s considerations, or possibly both,

during the entire selection process, including the meeting when candidate videos were viewed.

       INTERROGATORY NO. 12e: Describe the Board's March 27, 2018, discussion of the

eleven (11) published qualifications for the position of Superintendent. Include in your description

when the eleven qualifications were discussed, who made comments, the comments you recall, the

comments you made, and how the discussion influenced your completion of the Matrix for

Reaching Candidate Consensus Form.

       RESPONSE: Separate Defendant recalls viewing the candidate videos and discussing the

candidates and that ultimately three finalists were invited to interview with the committee,

Defendant does not recall the specific details as requested in Interrogatory No. 12e, as requested.




                                          EXHIBIT 1, page 29
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 30 of 56



       INTERROGATORY NO. 12f: Describe the process followed by the Board on March

27, 2018, to view the videos and to reach a decision on three finalists.

       RESPONSE: See response above.

       INTERROGATORY NO. 12g: Did you choose Dr. Janice Warren as a preference among

the nine (9) candidates for an interview? If not, why not?

       RESPONSE: Separate Defendant objects to the Interrogatory to the extent it implies the

Separate Defendant was supposed to choose a “preference” after viewing the candidate interviews,

as Separate Defendant is not clear if that was what was required of the Matrix for Reaching

Candidate Consensus Form. Nonetheless, Separate Defendant recalls that Dr. Warren was not

awarded an interview after the initial candidate video review meeting.

       INTERROGATORY NO. 13:                At any time before or during the March 27, 2018,

Executive Session for selecting the finalists for the position of Superintendent for PCSSD, did you

receive email(s), text message(s), note(s), call(s), or other oral, written, or electronic

communication(s) asking for your preferences, directing or requesting you to make or agree to any

preference or particular choice or choices among the candidates?

       RESPONSE: Not that Separate Defendant can recall.

       INTERROGATORY NO. 13a: If you responded "yes" to Interrogatory number 13, list

when you received the communication(s), from whom you received the communication(s), and

how you received the communication(s)?

       RESPONSE: Not applicable.

       DOCUMENT PRODUCTION REQUEST #3: If you responded "yes" to Interrogatory

number 13, provide a copy of the communication(s) you received.

       RESPONSE: Not that Separate Defendant can recall.




                                          EXHIBIT 1, page 30
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 31 of 56



          INTERROGATORY NO. 14: Before the 5:30 p.m. Executive Session on April 3, 2018,

did you receive an email(s), text message(s), note(s), or other oral, written, or electronic

communication(s) asking or requesting you to state your vote or position on a particular finalist or

to make or consider making any particular choice or choices among the finalists?

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14a: If yes, list when and from whom you received the

communication(s)?

          RESPONSE: Not applicable.

          DOCUMENT PRODUCTION REQUEST #4: If you responded “yes” to Interrogatory

number 14, provide a copy of the communication(s) your received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14b: Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after interviewing Charles McNulty or Erick

Pruitt?

          RESPONSE: Per counsel for Plaintiff, not applicable.


                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com

                                              By:      /s/ Cody Kees
                                                       Jay Bequette, #87012
                                                       Cody Kees, #2012118




                                          EXHIBIT 1, page 31
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 32 of 56




                                CERTIFICATE OF SERVICE

        I, Cody Kees, hereby certify that on April 22, 2020, I emailed and mailed the foregoing to
the following:

       SARAH HOWARD JENKINS, PLLC
       P.O. Box 242694
       Little Rock, Arkansas 72223
       Phone: (501) 406-0905
       Email: sarah@shjenkinslaw.com


                                             By:     /s/ Cody Kees
                                                   Cody Kees




                                         EXHIBIT 1, page 32
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 33 of 56




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JANICE HARGROVE WARREN                                                             PLAINTIFF

v.                                 No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANTS

     SEPARATE DEFENDANTS LINDA REMELE’S RESPONSES TO FIRST SET OF
                       INTERROGATORIES AND
           SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS

       General Objection. Separate Defendant objects to this First Set of Interrogatories and

Second Set of Request for Production of Documents to the extent it seeks information regarding

documents that the Separate Defendant has not seen or had access to in nearly two years and seeks

information regarding conversations and impressions that are nearly two years old. Separate




                                         EXHIBIT 1, page 33
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 34 of 56



Defendant has responded as best he/she can given the limited context of the request. Separate

Defendant reserves the right to give a more detailed answer in a deposition or through other

testimony if his or her recollection is refreshed or more context is given to the question.

Notwithstanding, Separate Defendant has made all good faith efforts to respond to these requests.

          INTERROGATORY NO. 1: Please list your name, address, date of birth, place of birth,

and Social Security Number.

          RESPONSE: Linda Gay Remele,                                 ,          , Arkansas 72120,

                . Separate Defendant objects to the production of her social security number as an

unnecessary invasion of her privacy. If Plaintiff can articulate a legitimate reason the information

is needed to conduct discovery then Separate Defendant will work with Plaintiff on providing the

information, under limited scope, as necessary.

          INTERROGATORY NO. 2: Kindly provide all addresses where you have resided over

the past ten (10) years.

          RESPONSE: Separate Defendant has lived in                 , Arkansas since 2011.

          INTERROGATORY NO. 3: List the names, ages, and addresses of all of your children,

if any.

          RESPONSE:                                 ,   , Austin, Texas.

          INTERROGATORY NO. 4: State whether you are married and list your marriages by

providing the names of your current spouse, former spouses, the dates of your marriages, the

method of terminating the marriage, and the present address of each former spouse.

          RESPONSE:                             . Defendant was previously married.

          INTERROGATORY NO. 5: Please list all relatives by blood or marriage who are over

the age of eighteen (18) and who currently reside in the Eastern District of Arkansas.




                                          EXHIBIT 1, page 34
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 35 of 56



       RESPONSE:                                 and                       .

       INTERROGATORY NO. 6:                 State your educational background and employment

history or provide a copy of your current resume as a Response to Document Production Request

number 1.

       RESPONSE:                    , BS, 1972;                       1995;        ,        ., 1981.

Employment includes many decades in PCSSD.

       INTERROGATORY NO. 7: List the dates of each term you were elected to serve on

the PCSSD Board of Education.

       RESPONSE: Separate Defendant was elected to the Board of Education when local

control over the school district was restored.

       INTERROGATORY NO. 8: If you have served in any other political or elected Office,

list the dates of service and the Office to which you were elected.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 9: If you have been arrested, charged, or convicted of a felony

or a crime involving moral turpitude, state the date and location of the incident, the result of each

arrest, charge or conviction including, if applicable, the name and address of the court and prison

term or fine imposed, if any.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 10: Please list all lawsuits or administrative proceedings,

including without limitation union grievances, workers’ compensation, or disability actions, in

which you were a party. Provide the approximate filing date, the court or tribunal in which the

matter was filed. Supply the names of all parties and attorneys, a general summary of the claims

involved, and the ultimate disposition of the dispute or claim.




                                          EXHIBIT 1, page 35
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 36 of 56



       RESPONSE: Nothing besides divorces or lawsuits in conjunction with Separate

Defendant’s service to PCSSD.

       INTERROGATORY NO. 11:               Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after watching the videos of the nine candidates

submitted to the PCSSD Board of Education during the 2018 Superintendent search? If so, when

did you receive the Candidate Impression Form?

       RESPONSE: Per counsel for Plaintiff, not applicable.

       INTERROGATORY NO. 12:               Did you receive a Matrix for Reaching Candidate

Consensus Form for the nine candidates submitted by Ray & Associates during PCSSD's 2018

Superintendent search? If so, when?

       RESPONSE: Yes. Separate Defendant believes the matrix was provided at the board

meeting when candidate video submissions were reviewed.

       INTERROGATORY NO. 12a: List the documents, materials, videos, or communications

you received, from whom, when it was received, and indicate if you reviewed it before the March

27, 2018, Executive Session.

       RESPONSE: As it relates to the Matrix for Reaching Candidate Consensus Form and

other documents provided by Ray & Associates, Defendant believes that was provided at the

March 27, 2018 meeting.

       INTERROGATORY NO. 12b: Using Attachment A to this set of Interrogatories,

indicate the choices you made during the Executive Session on March 27, 2018, to select the

finalists for interviews for the position of Superintendent for PCSSD in 2018.

       RESPONSE: Separate Defendant recalls completing this document but does not recall

the exact notations and rankings made on the Matrix for Reaching Candidate Consensus Form.




                                         EXHIBIT 1, page 36
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 37 of 56



       INTERROGATORY NO. 12c: To whom did you surrender possession of your Matrix

for Reaching Candidate Consensus Form?

       RESPONSE: An agent or representative for Ray and Associates.

       DOCUMENT REQUEST NO. 2:                  If you took a picture or image of your completed

Matrix for Reaching Candidate Consensus Form or made a duplicate, provide a copy of it as your

response to the plaintiff's document request number 2.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 12d: Were the eleven (11) published qualifications for the

position of Superintendent discussed by the Board on March 27, 2018, before, after, or during the

Board's viewing of the nine candidate-videos?

       RESPONSE: Qualifications for the position of Superintendent would likely have been

either part of discussion or part of individual board member’s considerations, or possibly both,

during the entire selection process, including the meeting when candidate videos were viewed.

       INTERROGATORY NO. 12e: Describe the Board's March 27, 2018, discussion of the

eleven (11) published qualifications for the position of Superintendent. Include in your description

when the eleven qualifications were discussed, who made comments, the comments you recall, the

comments you made, and how the discussion influenced your completion of the Matrix for

Reaching Candidate Consensus Form.

       RESPONSE: Separate Defendant recalls viewing the candidate videos and discussing the

candidates and that ultimately three finalists were invited to interview with the committee.

Defendant does not recall the specific details as request in Interrogatory No. 12e, as requested.

       INTERROGATORY NO. 12f: Describe the process followed by the Board on March

27, 2018, to view the videos and to reach a decision on three finalists.




                                          EXHIBIT 1, page 37
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 38 of 56



       RESPONSE: See response above.

       INTERROGATORY NO. 12g: Did you choose Dr. Janice Warren as a preference among

the nine (9) candidates for an interview? If not, why not?

       RESPONSE: Separate Defendant objects to the Interrogatory to the extent it implies the

Separate Defendant was supposed to choose a “preference” after viewing the candidate interviews,

as Separate Defendant is not clear if that was what was required of the Matrix for Reaching

Candidate Consensus Form. Nonetheless, Separate Defendant recalls that Dr. Warren was not

awarded an interview after the intial candidate video review meeting.

       INTERROGATORY NO. 13:                At any time before or during the March 27, 2018,

Executive Session for selecting the finalists for the position of Superintendent for PCSSD, did you

receive email(s), text message(s), note(s), call(s), or other oral, written, or electronic

communication(s) asking for your preferences, directing or requesting you to make or agree to any

preference or particular choice or choices among the candidates?

       RESPONSE: Not that Separate Defendant can recall.

       INTERROGATORY NO. 13a: If you responded "yes" to Interrogatory number 13, list

when you received the communication(s), from whom you received the communication(s), and

how you received the communication(s)?

       RESPONSE: Not applicable.

       DOCUMENT PRODUCTION REQUEST #3: If you responded "yes" to Interrogatory

number 13, provide a copy of the communication(s) you received.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 14: Before the 5:30 p.m. Executive Session on April 3, 2018,

did you receive an email(s), text message(s), note(s), or other oral, written, or electronic




                                         EXHIBIT 1, page 38
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 39 of 56



communication(s) asking or requesting you to state your vote or position on a particular finalist or

to make or consider making any particular choice or choices among the finalists?

          RESPONSE: Not that Separate Defendant can recall.

          INTERROGATORY NO. 14a: If yes, list when and from whom you received the

communication(s)?

          RESPONSE: Not applicable.

          DOCUMENT PRODUCTION REQUEST #4: If you responded “yes” to Interrogatory

number 14, provide a copy of the communication(s) your received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14b: Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after interviewing Charles McNulty or Erick

Pruitt?

          RESPONSE: Per counsel for Plaintiff, not applicable.



                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com

                                              By:      /s/ Cody Kees
                                                       Jay Bequette, #87012
                                                       Cody Kees, #2012118




                                          EXHIBIT 1, page 39
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 40 of 56



                                CERTIFICATE OF SERVICE

        I, Cody Kees, hereby certify that on April 22, 2020, I emailed and mailed the foregoing to
the following:

       SARAH HOWARD JENKINS, PLLC
       P.O. Box 242694
       Little Rock, Arkansas 72223
       Phone: (501) 406-0905
       Email: sarah@shjenkinslaw.com


                                             By:     /s/ Cody Kees
                                                   Cody Kees




                                         EXHIBIT 1, page 40
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 41 of 56




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JANICE HARGROVE WARREN                                                             PLAINTIFF

v.                                 No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANTS

     SEPARATE DEFENDANT SHELBY THOMAS’S RESPONSES TO FIRST SET OF
                        INTERROGATORIES AND
            SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS

       General Objection. Separate Defendant objects to this First Set of Interrogatories and

Second Set of Request for Production of Documents to the extent it seeks information regarding

documents that the Separate Defendant has not seen or had access to in nearly two years and seeks

information regarding conversations and impressions that are nearly two years old. Separate




                                         EXHIBIT 1, page 41
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 42 of 56



Defendant has responded as best he/she can given the limited context of the request. Separate

Defendant reserves the right to give a more detailed answer in a deposition or through other

testimony if his or her recollection is refreshed or more context is given to the question.

Notwithstanding, Separate Defendant has made all good faith efforts to respond to these requests.


          INTERROGATORY NO. 1: Please list your name, address, date of birth, place of birth,

and Social Security Number.

          RESPONSE: Shelby Curtis Thomas;                               ,    , Arkansas;

     ; Little Rock, Arkansas. Separate Defendant objects to the production of his social security

number as an unnecessary invasion of her privacy. If Plaintiff can articulate a legitimate reason

the information is needed to conduct discovery then Separate Defendant will work with Plaintiff

on providing the information, under limited scope, as necessary.

          INTERROGATORY NO. 2: Kindly provide all addresses where you have resided over

the past ten (10) years.

          RESPONSE:                            (16 years) and                 (7 months).

          INTERROGATORY NO. 3: List the names, ages, and addresses of all of your children,

if any.

          RESPONSE:                      , daughter, age 24,                , Arkansas;

          , son, age 23, Pulaski County; and                    , age 20.

          INTERROGATORY NO. 4: State whether you are married and list your marriages by

providing the names of your current spouse, former spouses, the dates of your marriages, the

method of terminating the marriage, and the present address of each former spouse.

          RESPONSE:                    , spouse.




                                           EXHIBIT 1, page 42
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 43 of 56



       INTERROGATORY NO. 5: Please list all relatives by blood or marriage who are over

the age of eighteen (18) and who currently reside in the Eastern District of Arkansas.

       RESPONSE: See previous responses, as well                             , mother.

       INTERROGATORY NO. 6:                 State your educational background and employment

history or provide a copy of your current resume as a Response to Document Production Request

number 1.

       RESPONSE:                                                , Associates Degree, Electronic

Engineering, 1992; currently employed with             ., an electrical distributor, but under

            to Covid-19 pandemic. Prior employer was                                .

       INTERROGATORY NO. 7: List the dates of each term you were elected to serve on

the PCSSD Board of Education.

       RESPONSE: Separate Defendant was elected to the Board of Education when local

control over the school district was restored.

       INTERROGATORY NO. 8: If you have served in any other political or elected Office,

list the dates of service and the Office to which you were elected.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 9: If you have been arrested, charged, or convicted of a felony

or a crime involving moral turpitude, state the date and location of the incident, the result of each

arrest, charge or conviction including, if applicable, the name and address of the court and prison

term or fine imposed, if any.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 10: Please list all lawsuits or administrative proceedings,

including without limitation union grievances, workers’ compensation, or disability actions, in




                                          EXHIBIT 1, page 43
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 44 of 56



which you were a party. Provide the approximate filing date, the court or tribunal in which the

matter was filed. Supply the names of all parties and attorneys, a general summary of the claims

involved, and the ultimate disposition of the dispute or claim.

       RESPONSE: Former litigation involving a

        .

       INTERROGATORY NO. 11:                Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after watching the videos of the nine candidates

submitted to the PCSSD Board of Education during the 2018 Superintendent search? If so, when

did you receive the Candidate Impression Form?

       RESPONSE: Per counsel for Plaintiff, not applicable.

       INTERROGATORY NO. 12:                Did you receive a Matrix for Reaching Candidate

Consensus Form for the nine candidates submitted by Ray & Associates during PCSSD's 2018

Superintendent search? If so, when?

       RESPONSE: Yes, during the interview process when the videos of candidates were

reviewed.

       INTERROGATORY NO. 12a: List the documents, materials, videos, or communications

you received, from whom, when it was received, and indicate if you reviewed it before the March

27, 2018, Executive Session.

       RESPONSE: Separate Defendant recalls completing a matrix after the videos were

viewed. Separate Defendant does not recall how he ranked candidates. Separate Defendant

believes when the board members left the meeting after reviewing the videos that the top three

candidates had been calculated. Separate Defendant believes his matrix was given to a Ray and

Associates representative.




                                          EXHIBIT 1, page 44
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 45 of 56



       INTERROGATORY NO. 12b: Using Attachment A to this set of Interrogatories,

indicate the choices you made during the Executive Session on March 27, 2018, to select the

finalists for interviews for the position of Superintendent for PCSSD in 2018.

       RESPONSE: Separate Defendant cannot recall with enough specificity to recreate this

document.

       INTERROGATORY NO. 12c: To whom did you surrender possession of your Matrix

for Reaching Candidate Consensus Form?

       RESPONSE: Ray and Associates.

       DOCUMENT REQUEST NO. 2:                  If you took a picture or image of your completed

Matrix for Reaching Candidate Consensus Form or made a duplicate, provide a copy of it as your

response to the plaintiff's document request number 2.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 12d: Were the eleven (11) published qualifications for the

position of Superintendent discussed by the Board on March 27, 2018, before, after, or during the

Board's viewing of the nine candidate-videos?

       RESPONSE: Qualifications for the position of Superintendent would likely have been

either part of discussion or part of individual board member’s considerations, or possibly both,

during the entire selection process, including the meeting when candidate videos were viewed.

       INTERROGATORY NO. 12e: Describe the Board's March 27, 2018, discussion of the

eleven (11) published qualifications for the position of Superintendent. Include in your description

when the eleven qualifications were discussed, who made comments, the comments you recall, the

comments you made, and how the discussion influenced your completion of the Matrix for

Reaching Candidate Consensus Form.




                                          EXHIBIT 1, page 45
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 46 of 56



       RESPONSE: Separate Defendant recalls viewing the candidate videos and discussing the

candidates and that ultimately three finalists were invited to interview with the committee.

Defendant does not recall the specific details as request in Interrogatory No. 12e, as requested.

       INTERROGATORY NO. 12f: Describe the process followed by the Board on March

27, 2018, to view the videos and to reach a decision on three finalists.

       RESPONSE: See responses above.

       INTERROGATORY NO. 12g: Did you choose Dr. Janice Warren as a preference among

the nine (9) candidates for an interview? If not, why not?

       RESPONSE: Separate Defendant objects to the Interrogatory to the extent it implies the

Separate Defendant was supposed to choose a “preference” after viewing the candidate interviews,

as Separate Defendant is not clear if that was what was required of the Matrix for Reaching

Candidate Consensus Form. Nonetheless, Separate Defendant recalls that Dr. Warren was not

awarded an interview after the intial candidate video review meeting.

       INTERROGATORY NO. 13:                At any time before or during the March 27, 2018,

Executive Session for selecting the finalists for the position of Superintendent for PCSSD, did you

receive email(s), text message(s), note(s), call(s), or other oral, written, or electronic

communication(s) asking for your preferences, directing or requesting you to make or agree to any

preference or particular choice or choices among the candidates?

       RESPONSE: Not that Separate Defendant can recall.

       INTERROGATORY NO. 13a: If you responded "yes" to Interrogatory number 13, list

when you received the communication(s), from whom you received the communication(s), and

how you received the communication(s)?

       RESPONSE: Not applicable.




                                          EXHIBIT 1, page 46
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 47 of 56



          DOCUMENT PRODUCTION REQUEST #3: If you responded "yes" to Interrogatory

number 13, provide a copy of the communication(s) you received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14: Before the 5:30 p.m. Executive Session on April 3, 2018,

did you receive an email(s), text message(s), note(s), or other oral, written, or electronic

communication(s) asking or requesting you to state your vote or position on a particular finalist or

to make or consider making any particular choice or choices among the finalists?

          RESPONSE: Not that Separate Defendant can recall.

          INTERROGATORY NO. 14a: If yes, list when and from whom you received the

communication(s)?

          RESPONSE: Not applicable.

          DOCUMENT PRODUCTION REQUEST #4: If you responded “yes” to Interrogatory

number 14, provide a copy of the communication(s) your received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14b: Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after interviewing Charles McNulty or Erick

Pruitt?

          RESPONSE: Per counsel for Plaintiff, not applicable.




                                          EXHIBIT 1, page 47
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 48 of 56



                                             Respectfully submitted,

                                             BEQUETTE, BILLINGSLEY & KEES, P.A.
                                             425 West Capitol Avenue, Suite 3200
                                             Little Rock, AR 72201-3469
                                             Phone: (501) 374-1107
                                             Fax: (501) 374-5092
                                             Email: jbequette@bbpalaw.com
                                             Email: ckees@bbpalaw.com

                                             By:      /s/ Cody Kees
                                                      Jay Bequette, #87012
                                                      Cody Kees, #2012118



                                CERTIFICATE OF SERVICE

        I, Cody Kees, hereby certify that on April 22, 2020, I emailed and mailed the foregoing to
the following:

       SARAH HOWARD JENKINS, PLLC
       P.O. Box 242694
       Little Rock, Arkansas 72223
       Phone: (501) 406-0905
       Email: sarah@shjenkinslaw.com


                                             By:     /s/ Cody Kees
                                                   Cody Kees




                                         EXHIBIT 1, page 48
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 49 of 56




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JANICE HARGROVE WARREN                                                             PLAINTIFF

v.                                 No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANTS

       SEPARATE DEFENDANT TINA WARD’S RESPONSES TO FIRST SET OF
                        INTERROGATORIES AND
     SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
        KEMP, WARD, REMELE, THOMAS, GILLEN, KELLER, AND MAUNE


       General Objection. Separate Defendant objects to this First Set of Interrogatories and

Second Set of Request for Production of Documents to the extent it seeks information regarding

documents that the Separate Defendant has not seen or had access to in nearly two years and seeks




                                         EXHIBIT 1, page 49
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 50 of 56



information regarding conversations and impressions that are nearly two years old. Separate

Defendant has responded as best he/she can given the limited context of the request. Separate

Defendant reserves the right to give a more detailed answer in a deposition or through other

testimony if his or her recollection is refreshed or more context is given to the question.

Notwithstanding, Separate Defendant has made all good faith efforts to respond to these requests.

          INTERROGATORY NO. 1: Please list your name, address, date of birth, place of birth,

and Social Security Number.

          RESPONSE: Tina Renee Ward,                              ,      , AR 72206.

             , Arkansas. Separate Defendant objects to the production of her social security number

as an unnecessary invasion of her privacy. If Plaintiff can articulate a legitimate reason the

information is needed to conduct discovery then Separate Defendant will work with Plaintiff on

providing the information, under limited scope, as necessary.

          INTERROGATORY NO. 2: Kindly provide all addresses where you have resided over

the past ten (10) years.

          RESPONSE: Same address as listed in Int. No. 1.

          INTERROGATORY NO. 3: List the names, ages, and addresses of all of your children,

if any.

          RESPONSE:                        , 29, Central Arkansas and                  , 32, Central

Arkansas.

          INTERROGATORY NO. 4: State whether you are married and list your marriages by

providing the names of your current spouse, former spouses, the dates of your marriages, the

method of terminating the marriage, and the present address of each former spouse.

          RESPONSE:                    .




                                             EXHIBIT 1, page 50
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 51 of 56



       INTERROGATORY NO. 5: Please list all relatives by blood or marriage who are over

the age of eighteen (18) and who currently reside in the Eastern District of Arkansas.

       RESPONSE: Separate Defendants two children and mother,                            , along with

relatives, most of who have last name would be           ,         and        .

       INTERROGATORY NO. 6:                 State your educational background and employment

history or provide a copy of your current resume as a Response to Document Production Request

number 1.

       RESPONSE: HS,                                in Michigan and attended               in 2010.

Currently works at         , 16 years.

       INTERROGATORY NO. 7: List the dates of each term you were elected to serve on

the PCSSD Board of Education.

       RESPONSE: Defendant was elected to the Board of Education when local control over

the school district was restored.

       INTERROGATORY NO. 8: If you have served in any other political or elected Office,

list the dates of service and the Office to which you were elected.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 9: If you have been arrested, charged, or convicted of a felony

or a crime involving moral turpitude, state the date and location of the incident, the result of each

arrest, charge or conviction including, if applicable, the name and address of the court and prison

term or fine imposed, if any.

       RESPONSE: Separate Defendant objects to the term “moral turpitude” as unclear and

ambiguous which renders to Interrogatory incapable of response.




                                          EXHIBIT 1, page 51
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 52 of 56



       INTERROGATORY NO. 10: Please list all lawsuits or administrative proceedings,

including without limitation union grievances, workers’ compensation, or disability actions, in

which you were a party. Provide the approximate filing date, the court or tribunal in which the

matter was filed. Supply the names of all parties and attorneys, a general summary of the claims

involved, and the ultimate disposition of the dispute or claim.

       RESPONSE: Separate Defendant recalls                matters related to   .

       INTERROGATORY NO. 11:                Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after watching the videos of the nine candidates

submitted to the PCSSD Board of Education during the 2018 Superintendent search? If so, when

did you receive the Candidate Impression Form?

       RESPONSE: Per counsel for Plaintiff, not applicable.

       INTERROGATORY NO. 12:                Did you receive a Matrix for Reaching Candidate

Consensus Form for the nine candidates submitted by Ray & Associates during PCSSD's 2018

Superintendent search? If so, when?

       RESPONSE: Yes. Defendant believes the matrix was provided at the board meeting

when candidate video submissions were reviewed but she cannot be certain and does not recall the

document with specificity.

       INTERROGATORY NO. 12a: List the documents, materials, videos, or communications

you received, from whom, when it was received, and indicate if you reviewed it before the March

27, 2018, Executive Session.

       RESPONSE: Separate Defendant cannot recall the documents she reviewed with

specificity, but would have reviewed anything provided to the Board and nothing else.




                                          EXHIBIT 1, page 52
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 53 of 56



       INTERROGATORY NO. 12b: Using Attachment A to this set of Interrogatories,

indicate the choices you made during the Executive Session on March 27, 2018, to select the

finalists for interviews for the position of Superintendent for PCSSD in 2018.

       RESPONSE: Separate Defendant vaguely recalls this document, but not with specificity.

       INTERROGATORY NO. 12c: To whom did you surrender possession of your Matrix

for Reaching Candidate Consensus Form?

       RESPONSE: Separate Defendant assumes an agent or representative for Ray and

Associates.

       DOCUMENT REQUEST NO. 2:                  If you took a picture or image of your completed

Matrix for Reaching Candidate Consensus Form or made a duplicate, provide a copy of it as your

response to the plaintiff's document request number 2.

       RESPONSE: Not applicable.

       INTERROGATORY NO. 12d: Were the eleven (11) published qualifications for the

position of Superintendent discussed by the Board on March 27, 2018, before, after, or during the

Board's viewing of the nine candidate-videos?

       RESPONSE: Qualifications for the position of Superintendent would likely have been

either part of discussion or part of individual board member’s considerations, or possibly both,

during the entire selection process, including the meeting when candidate videos were viewed, but

Separate Defendant cannot recall with specificity.

       INTERROGATORY NO. 12e: Describe the Board's March 27, 2018, discussion of the

eleven (11) published qualifications for the position of Superintendent. Include in your description

when the eleven qualifications were discussed, who made comments, the comments you recall, the




                                          EXHIBIT 1, page 53
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 54 of 56



comments you made, and how the discussion influenced your completion of the Matrix for

Reaching Candidate Consensus Form.

       RESPONSE: Separate Defendant recalls viewing the candidate videos and discussing the

candidates. Defendant does not recall the specific details as request in Interrogatory No. 12e, as

requested.

       INTERROGATORY NO. 12f: Describe the process followed by the Board on March

27, 2018, to view the videos and to reach a decision on three finalists.

       RESPONSE: See Response above.

       INTERROGATORY NO. 12g: Did you choose Dr. Janice Warren as a preference among

the nine (9) candidates for an interview? If not, why not?

       RESPONSE: Separate Defendant objects to the Interrogatory to the extent it implies the

Separate Defendant was supposed to choose a “preference” after viewing the candidate interviews,

as Separate Defendant is not clear if that was what was required of the Matrix for Reaching

Candidate Consensus Form. Nonetheless, Separate Defendant recalls that Dr. Warren was not

awarded an interview after the initial candidate video review meeting.

       INTERROGATORY NO. 13:                At any time before or during the March 27, 2018,

Executive Session for selecting the finalists for the position of Superintendent for PCSSD, did you

receive email(s), text message(s), note(s), call(s), or other oral, written, or electronic

communication(s) asking for your preferences, directing or requesting you to make or agree to any

preference or particular choice or choices among the candidates?

       RESPONSE: Not that Separate Defendant can recall.




                                          EXHIBIT 1, page 54
          Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 55 of 56



          INTERROGATORY NO. 13a: If you responded "yes" to Interrogatory number 13, list

when you received the communication(s), from whom you received the communication(s), and

how you received the communication(s)?

          RESPONSE: Not applicable.

          DOCUMENT PRODUCTION REQUEST #3: If you responded "yes" to Interrogatory

number 13, provide a copy of the communication(s) you received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14: Before the 5:30 p.m. Executive Session on April 3, 2018,

did you receive an email(s), text message(s), note(s), or other oral, written, or electronic

communication(s) asking or requesting you to state your vote or position on a particular finalist or

to make or consider making any particular choice or choices among the finalists?

          RESPONSE: Not that Separate Defendant can recall.

          INTERROGATORY NO. 14a: If yes, list when and from whom you received the

communication(s)?

          RESPONSE: Not applicable.

          DOCUMENT PRODUCTION REQUEST #4: If you responded “yes” to Interrogatory

number 14, provide a copy of the communication(s) your received.

          RESPONSE: Not applicable.

          INTERROGATORY NO. 14b: Did you receive a Candidate Impression Form for

submission to the Ray and Associates consultant after interviewing Charles McNulty or Erick

Pruitt?

          RESPONSE: Per counsel for Plaintiff, not applicable.




                                          EXHIBIT 1, page 55
       Case 4:19-cv-00655-BSM Document 20-1 Filed 06/29/20 Page 56 of 56



                                             Respectfully submitted,

                                             BEQUETTE, BILLINGSLEY & KEES, P.A.
                                             425 West Capitol Avenue, Suite 3200
                                             Little Rock, AR 72201-3469
                                             Phone: (501) 374-1107
                                             Fax: (501) 374-5092
                                             Email: jbequette@bbpalaw.com
                                             Email: ckees@bbpalaw.com

                                             By:      /s/ Cody Kees
                                                      Jay Bequette, #87012
                                                      Cody Kees, #2012118



                                CERTIFICATE OF SERVICE

        I, Cody Kees, hereby certify that on April 22, 2020, I emailed and mailed the foregoing to
the following:

       SARAH HOWARD JENKINS, PLLC
       P.O. Box 242694
       Little Rock, Arkansas 72223
       Phone: (501) 406-0905
       Email: sarah@shjenkinslaw.com


                                             By:     /s/ Cody Kees
                                                   Cody Kees




                                         EXHIBIT 1, page 56
